          Case 1:17-cv-11473-IT Document 185 Filed 11/12/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
MATTHEW L. CHATHAM and              )
ERIN CHATHAM,                       )
                                    )
      Plaintiffs,                   )
                                    )
              v.                    ) Civil Action No. 1:17-cv-11473-IT
                                    )
DANIEL J. LEWIS and                 )
CANTERBURY VENTURES, LLC,           )
                                    )
      Defendants.                   )
____________________________________)


   PLAINTIFFS’ MOTION FOR SCHEDULING CONFERENCE – CERTIFICATION
                   PURSUANT TO LOCAL RULE 7.1(a)(2)

       On November 7, 2019, Plaintiffs Matthew and Erin Chatham (the “Chathams”) filed a

Motion for Scheduling Conference (dkt. 184) that inadvertently omitted to include the

Certification Pursuant to Local Rule 7.1(a)(2). I hereby certify pursuant to L.R. 7.1(a)(2) that

counsel for Plaintiffs conferred with counsel for Defendants on November 1, 2019 in a good

faith attempt to resolve or narrow the issues presented in the Motion, but the parties could not

reach agreement.



Dated: November 12, 2019                      Respectfully submitted,

                                              MATTHEW L. CHATHAM and
                                              ERIN CHATHAM,

                                              By their attorneys,

                                               /s/ Thomas P. McNulty
                                              Thomas P. McNulty (BBO# 654564)
                                              John N. Anastasi (BBO# 566725)
                                              Nathan T. Harris (BBO# 675533)
          Case 1:17-cv-11473-IT Document 185 Filed 11/12/19 Page 2 of 2



                                              LANDO & ANASTASI, LLP
                                              Riverfront Office Park
                                              One Main Street, 11th Floor
                                              Cambridge, MA 02142
                                              Telephone: (617) 395-7000
                                              Facsimile: (617) 395-7070
                                              Email: emailservice@lalaw.com

                                              Paul R. Mordarski (BBO #561803)
                                              MORRISSEY, HAWKINS & LYNCH
                                              One International Place, Suite 3220
                                              Boston, MA 02110
                                              Telephone: (617) 748-5410
                                              Email: pmordarski@mhlaw.com




                                CERTIFICATE OF SERVICE

        I certify that on November 12, 2019, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system, which automatically sends email notification of such filing
to registered participants.


                                              /s/ Thomas P. McNulty
                                              Thomas P. McNulty




                                                 2
